IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Jacob E. Vigil,                              )           PER CURIAM DECISION
                                             )
       Petitioner and Appellant,             )               Case No. 20111083‐CA
                                             )
v.                                           )                    FILED
                                             )                 (March 29, 2012)
Alfred Bigelow, Warden,                      )
                                             )                 2012 UT App 91
       Respondent and Appellee.              )

                                            ‐‐‐‐‐

Third District, Salt Lake Department, 110918781
The Honorable Joseph C. Fratto Jr.

Attorneys:        Jacob E. Vigil, Draper, Appellant Pro Se

                                            ‐‐‐‐‐

Before Judges McHugh, Davis, and Christiansen.

¶1     Jacob E. Vigil seeks to appeal the district court’s minute entry of November 16,
2011, denying his motion for a temporary restraining order without prejudice. This
matter is before the court on its own motion for summary disposition on the basis that
the grounds for review are so insubstantial as not to merit further proceedings and
consideration by the court. See Utah R. App. P. 10.

¶2      The district court’s jurisdiction is invoked by properly filing a civil complaint or
petition for extraordinary relief. See Utah R. Civ. P. 3(b) (stating that “[t]he court shall
have jurisdiction from the time of filing of the complaint or service of the summons and
a copy of the complaint”); Mellor v. Cook, 587 P.2d 882, 884 (Utah 1979) (stating that
prior to providing any injunctive relief, the jurisdiction of the court must be invoked by
initiation of an action). Vigil did not file a complaint or a petition for extraordinary
relief that would potentially invoke the district court’s jurisdiction. Instead, he merely
filed a motion for a temporary restraining order unattached to any underlying case.
This filing, by itself, was insufficient to invoke the district court’s jurisdiction.
Accordingly, the district court properly denied the motion for a temporary restraining
order as premature.

¶3    Affirmed.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
James Z. Davis, Judge




____________________________________
Michele M. Christiansen, Judge




20111083‐CA                                2